 1                                                       The Honorable Thomas S. Zilly

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                  FOR THE WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE
10
     STANLEY PACE, an individual             Case No. 2:18-cv-01172-TSZ
11
              Plaintiff,                     JOINT STIPULATION AND ORDER
12
                                             SETTING BRIEFING SCHEDULE ON
13   v.                                      CROSS-MOTIONS FOR SUMMARY
                                             JUDGMENT
14   AMBI SERVICOS DE INTERNET LTDA., a
     Brazil corporation,
15

16            Defendant.

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION AND ORDER SETTING                        2101 Fourth Avenue, Suite 1500
     BRIEFING SCHEDULE - 1                 NEWMAN DU WORS LLP     Seattle, Washington 98121
     [Case No. 2:18-cv-01172-TSZ]                                       (206) 274-2800
 1         Plaintiff Stanley Pace and Defendant Ambi Servicos de Internet Ltda. stipulate to and

 2   respectfully request an order setting a briefing schedule under Local Civil Rule 7(k) as follows:

 3         1.      The parties anticipate filing cross-motions for summary judgment, as stated in their

 4                 Joint Status Report and Discovery Plan (Dkt. # 17), at § 5(A).

 5         2.      The parties have agreed to a proposed briefing schedule for their anticipated cross

 6                 motions as follows, including a proposal for combined briefing to reduce the total

 7                 number of filings.

 8         NOW THEREFORE, the parties stipulate and agree and respectfully request, that the

 9   Court enter an order providing a briefing schedule for their cross motions for summary judgment

10   as follows:

11         1.      Pace will file his motion on or before June 13, 2019 with a noting date of Friday,

12                 July 26, 2019 (this brief shall not exceed twenty-four pages);

13         2.      Ambi Servicos will file its combined cross-motion (also noted for July 26, 2019) and

14                 response to Pace’s motion on or before July 1, 2019 (this brief shall not exceed

15                 twenty-four pages);

16         3.      Pace will file his combined response to Ambi Servicos’ cross-motion and reply brief

17                 on or before July 19, 2019 (this brief shall not exceed twenty-four pages); and

18         4.      Ambi Servicos will file its reply brief in support of its cross-motion on or before

19                 Friday, July 26, 2019 (this brief shall not exceed twelve pages).

20   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD

21

22   Dated: May 30, 2019                                 Respectfully Submitted,

23
     NEWMAN DU WORS LLP                                  Seed IP Law Group LLP
24
     s/ Derek A. Newman
25   s/ Derek Linke                                      s/ Marc C. Levy
     Derek A. Newman, WSBA No. 26967                     Marc C. Levy, WSBA No. 19203
26   dn@newmanlaw.com                                    marcl@seedip.com
     Derek Linke, WSBA No. 38314                         701 Fifth Avenue, Suite 5400
27
     linke@newmanlaw.com                                 Seattle, WA 98104
28   2101 Fourth Avenue, Suite 1500                      Telephone: (206) 622-4900
       JOINT STIPULATION AND ORDER SETTING                                       2101 Fourth Avenue, Suite 1500
       BRIEFING SCHEDULE - 2                              NEWMAN DU WORS LLP       Seattle, Washington 98121
       [Case No. 2:18-cv-01172-TSZ]                                                      (206) 274-2800
     Seattle, WA 98121                            Facsimile: (206) 682-6031
 1   Telephone: (206) 274-2800
 2   Facsimile: (206) 274-2801                    Attorneys for Defendant
                                                  Ambi Servicos de Internet Ltda.
 3   LAW OFFICE OF HOWARD NEU, P.A.

 4   s/ Howard Neu
     Howard Neu, Esq. (admitted pro hac vice)
 5
     howard@neulaw.com
 6   4839 S.W. Volunteer Road
     Suite 512
 7   Southwest Ranches, FL 33330
     Telephone: (954) 662-1816
 8   Facsimile: (954) 337-2324
 9
     Attorneys for Plaintiff
10   Stanley Pace

11
                                                ORDER
12
           IT IS SO ORDERED.
13

14
           DATED this 30th day of May, 2019.
15

16

17
                                                     A
                                                     Thomas S. Zilly
18                                                   United States District Judge

19

20

21

22

23

24

25

26

27

28
       JOINT STIPULATION AND ORDER SETTING                               2101 Fourth Avenue, Suite 1500
       BRIEFING SCHEDULE - 3                       NEWMAN DU WORS LLP      Seattle, Washington 98121
       [Case No. 2:18-cv-01172-TSZ]                                              (206) 274-2800
